DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 08-02-2022 is acknowledged.
	Claims included in the prosecution are 1-3 and 6-12.
	In view of the amendment made to claim 1, the 102 rejection is withdrawn.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Helson et al (US 2012/0308643 A1).
	Helson teaches compositions for preventing one or more cardiac 
	As to claim 1, Helson taught [claim 1] a composition for preventing one or more cardiac channelopathies, conditions resulting from irregularities or alterations in cardiac patterns, or both in a human or animal subject comprising: one or more pharmacologically active agents (e.g., vandetanib, taught at [0122]) that prolong the QT interval (e.g., LQTS taught at the title and abstract), and one or more liposomes, wherein the liposomes were empty liposomes and administered prior to, concomitantly, or after administration of the pharmacologically active agent, and wherein the liposomes were therapeutically effective [claims 1-2 and 21; ¶0020]. The liposomes comprised lipids. Helson discloses lipids in broader terms such as phosphatidylcholine, and phosphatidylglycerol [0016] and not specific species of phosphatidylcholine and phosphatidylglycerol such as DMPC and DMPG. However, in the absence of showing unexpected it is deemed obvious to one of ordinary skill to use specific phosphatidylcholine and specific phosphatidylglycerol with the expectation of obtaining the best possible results. Helson defines [0050] the term “liposome” as a capsule wherein the wall or membrane thereof was formed of lipids.
The composition of Helson comprises of either binding a QT prolonging drug with a liposome prior to intravenous administration, or empty liposomal administration prior to or concomitantly with one or more therapeutic agents known to have a high risk of QT prolongation. The findings of the Helson indicated that the adverse effect of curcumin and other QT prolonging drugs was abrogated with liposomal curcumin, and with vortexed mixtures of empty liposomes in a dose dependent manner [0059].
As to claim 10, Helson taught [claim 1] a pharmaceutically acceptable dispersion medium, solvent, or vehicle, wherein the active agent, the liposome or both were dissolved, dispersed, or suspended in the medium, the solvent, or the vehicle. 

It would have been prima facie obvious, however, to have made Helson’s compositions because the said were disclosed for the treatment of drug-induced long QT syndrome. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant provides no specific arguments regarding Helson. The rejection is maintained.
 2)	Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Helson et al (US 2012/0308643), in view of both Gabizon et al (USP 6,787,132) or Ahmad et al (US 2009/0291134).
The teachings of Helson have been discussed above, As pointed out above, Helson teaches phosphatidylcholine (PC) and phosphatidylglycerol (PG)in broader terms and not as specific terms DMPC and DMPG. .
Gabzion discloses liposomes as drug carriers (abstract). Liposomes of the disclosure contained DMPC and DMPG in a molar ratio of about 9:1 (claim 7).
Ahmad discloses a composition comprising an active agent [0043], and liposomes (abstract) comprised of one or more lipids (e.g., DMPC and DMPG disclosed at claim 15). The composition contained the active agent and the total lipids at a 1:1 to 1:100 molar ratio [0141 and 0146]. Administration was intravenous, at claim 3.
	The use of specific phospholipids such as DMPC or DMPG as the liposome forming phospholipids in the generic teachings of Helson would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Gabizon and Ahmad teach the common practice in the art to use these specific phospholipids in the preparation of liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The arguments regarding Helson have already addressed by the examiner. Applicant argues that nothing in the teachings of Helson provides a reasonable expectation of success from the use of DMPC and/or DMPG. This argument is not persuasive. The teachings of generic PC and PG by Helson indicates that any specific PC and/or PG could be used and therefore, it is reasonable for one skilled the art to choose any specific PC/ and/or PG with the expectation of obtaining similar results;  the Examiner sees no unexpected results obtained by using DMPC and/or DMPG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612